Exhibit 21.1 NAME JURISDICTION BE Aerospace, Inc. Delaware Aerospace Lighting Corporation New York B/E Aerospace Machined Products, Inc. Delaware B/E Aerospace Thermal and Power Management Finance LLC Delaware BE Aerospace Australia, Inc. Delaware BE Intellectual Property, Inc. Delaware BEA Europe Holding LLC Delaware Denton Jet Interiors, LLC Texas Flight Structures, Inc. Washington Jay Cee Fastener Corp. New Jersey Macrolink, Inc. California Nordskog Industries, Inc. California NYF Corp. New Jersey BEA Holding Services LLC Delaware Advanced Thermal Sciences Corporation Delaware Modoc Engineering Corporation California ATS Japan Kabushiki Kaisha Japan Advanced Thermal Sciences Taiwan Corp. Taiwan Advanced Thermal Sciences Korea Korea Advanced Thermal Sciences Shanghai Corp. China M & M Aerospace Hardware, Inc. Florida B/E Aerospace Consumables Management s.r.o. Czech Republic BE Aerospace Canada, Inc. Delaware B/E Aerospace Company Canada BE Aerospace El Salvador, Inc. Delaware BE El Salvador, Sociedad Anonima de Capital Variable El Salvador BE Aircraft Mexico, LLC Delaware BE Aerospace Holdings C.V. Netherlands BEA Holding (USA) LLC Delaware BE Aerospace Europe Holding LLP United Kingdom BE Aerospace Investments I Cayman Islands B/E Aerospace Consumables Management Pte. Limited Singapore B/E Aerospace Consumables Management (Hong Kong) Limited Hong Kong B/E Aerospace Consumables Management SAS France B/E Aerospace Consumables Management Deutschland GmbH Germany B/E Aerospace Consumables Management GmbH Germany B/E Aerospace Systems Holding GmbH Germany B/E Aerospace Systems GmbH Germany B E Aerospace DAe SystemsHispania, S.L. Spain Special Parachute Equipment and Logistics Consortium GbR Germany B/E Aerospace Europe Holding LLC Delaware B/E Aerospace Consumables Management Limited United Kingdom BE Aerospace (UK) Europe Holdings Limited United Kingdom B/E Aerospace Consumables Management (STR) Group Limited United Kingdom B/E Aerospace Consumables Management II Limited United Kingdom B/E Aerospace Consumables Management II SAS France BE Aerospace (Netherlands) B.V. Netherlands Koninklijke Fabriek Inventum B.V. Netherlands BE Aerospace Holdings (UK) Limited United Kingdom B/E Aerospace (Germany) GmbH Germany B/E Aerospace (UK) Limited United Kingdom B/E Aerospace Composites Limited United Kingdom C2 Composites s.r.o. Czech Republic B/E Aerospace B.V. Netherlands BE Aerospace Thermal and Power Management (UK) Holdings Limited United Kingdom J.A. Reinhardt & Co., Inc. Pennsylvania JAR Realty Holding, LLC Delaware TSI Group, Inc. Delaware Thermal Solutions LLC Delaware American Avionic Technologies Corporation Delaware Orion Defense Systems, Inc. Delaware AKS Aerospace, Inc. Delaware ADB Industries California Brazonics, Inc. Delaware CGR Technologies, Inc. California Thompson Industries, Ltd. California PMI Enterprises, Inc. Delaware Performance Metal Fabricators, Inc. Illinois Sandy Bay Machine, Inc. Delaware Woven Electronics, LLC South Carolina B/E Aerospace Australia Pty Limited Australia Burns Aerospace Europe SARL France CMP SAS France B/E Aerospace Consumables Management sp z.o.o Poland BE Engineering Services India Private Limited India
